Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 28, 1999 (People v Carter, 262 AD2d 1087 [1999]), affirming three sentences of the Supreme Court, Queens County, all imposed January 22, 1997.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Prudenti, P.J., Ritter, Santucci, Goldstein and Schmidt, JJ., concur.